Case 1:19-cv-00534-JB-SCY Document 27 Filed 12/09/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

STATE OF NEW MEXICO; and
THE CITY OF ALBUQUERQUE

Plaintiffs,
vs. No. CIV 19-534 JOB/SCY

KEVIN K. MCALEENAN,

Acting Secretary of the Department of Homeland
Security and Commissioner of U. S. Customs and Border
Protection, in his official capacity;!

MARK A, MORGAN

Acting Director, U. S. Immigration and

Customs Enforcement, in his official capacity;
MATTHEW T. ALBENCE,

Deputy Director, U. S. Immigration and Customs
Enforcement, in his official capacity;

TIMOTHY S. ROBBINS,

Acting Executive Associate Director for Enforcement and Removal
Operation, U. S. Immigration and Customs Enforcement,
in his official capacity; and

CARLA L, PROVOST,

Chief of U. 8. Border Patrol, in her official capacity,

Defendants.

ORDER APPROVING JOINT MOTION TO STAY RULE 16 ORDER, INCLUDING
THE RULE 16 SCHEDULING CONFERENCE AND D.N.M.LR-CTV 16,1
JOINT STATUS REPORT

THIS MATTER coming before the Court on Counsel for Plaintiffs and Defendants joint motion
to stay the Court’s November 22, 2019 Initial Scheduling Order (Doc, No, 25) and the Court being fully

advised:
FINDS that the Motion is well taken, and is,

GRANTED,

 

' Chad F. Wolf, Acting Secretary of the Department of Homeland Security, is automatically
substituted as a party. See Fed, R. Civ, P, 25(d).

 
Case 1:19-cv-00534-JB-SCY Document 27 Filed 12/09/19 Page 2 of 2

IT IS HEREBY ORDERED that the Court’s Initial Scheduling Order and all deadlines

therein are stayed until December 11, 2019.

\ noo

ITED STATHSPISTRICT JUDGE

JOHN C, ANDERSON
United States Attorney

MANUEL LUCERO

Assistant United States Attorney
Tiffany L. Walters

Assistant United States Attorney
P.O. Box 607

Albuquerque, New Mexico 87103
(505) 346-7274

manny. lucero@usdoj.gov

tiffany. walters2@usdoj.gov

Matthew L. Garcia,

Chief General Counsel to Governor Michelle Lujan Grisham
Jonathan J. Guss

Deputy General Counsel to Governor Michelle Lujan Grisham
490 Old Santa Fe Trial, Suite 400

Santa Fe, New Mexico 87501

(505) 476-2200

Esteban A, Aguilar, Jr.,
Albuquerque City Attorney

Winter L. Torres

Deputy City Attorney

Lindsay Van Meter

Managing Assistant City Attorney
One Civic Plaza

Room 4072

Albuquerque, NM 87102

(505) 768-4500

Attorneys for Plaintiffs

 
